[Cite as State v. A.G., 2021-Ohio-4428.]
                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellant,            :
                                                          No. 110132
                 v.                              :

A.G.,                                            :

                 Defendant-Appellee.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: December 16, 2021


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CR-14-588501-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Brandon A. Piteo, Assistant Prosecuting
                 Attorney, for appellant.

                 John B. Gibbons, for appellee.
ON RECONSIDERATION1

ANITA LASTER MAYS, J.:

               Pursuant to App.R. 26(A)(1)(a), appellant, state of Ohio (“the state”),

has filed an application for reconsideration of this court’s opinion in State v. A.G.,

8th Dist. Cuyahoga No. 110132, 2021-Ohio-3460.

               The general test regarding whether to grant a motion for

reconsideration    under    App.R.    26(A)(1)(a)   “is   whether    the   motion    for

reconsideration calls to the attention of the court an obvious error in its decision or

raises an issue for our consideration that was either not considered at all or was not

fully considered by us when it should have been.” Matthews v. Matthews, 5 Ohio

App.3d 140, 143, 450 N.E.2d 278 (10th Dist.1982).

               The state’s motion argues that the court made an error in its legal

analysis yet agrees with this court’s decision. However, we will clarify our decision.

Accordingly, we grant the motion for reconsideration, vacate the earlier opinion, and

issue this opinion in its place. See App.R. 22(C); see also S.Ct. Prac.R. 7.01.

               The state appeals the trial court’s decision to grant A.G.’s application

to seal her criminal record. We reverse the trial court’s decision and order A.G.’s

record unsealed.




      1  The original announcement of decision State v. A.G., 8th Dist. Cuyahoga
No. 110132, 2021-Ohio-3460, released September 30, 2021, is hereby vacated. This
opinion, issued upon reconsideration, is the court’s journalized decision in this appeal.
See App.R. 22(C); see also S.Ct.Prac.R. 7.01.
               Prior to A.G.’s record being sealed, A.G. had been convicted of five

misdemeanors. In 1999, A.G. was convicted of receiving stolen property, a first-

degree misdemeanor, in violation of R.C. 2913.51(A), and attempted unauthorized

use of motor vehicle, a first-degree misdemeanor, in violation of R.C. 2923.02 and

2903.02. In 2002, A.G. was convicted of attempted intimidation, a first-degree

misdemeanor, in violation of R.C. 2921.04. In 2014, A.G. was convicted of

aggravated trespass, a first-degree misdemeanor, in violation of R.C. 2911.211(A),

and assault, a first-degree misdemeanor, in violation of R.C. 2903.13(A).

I.    Facts and Procedural History

               A.G. filed a motion for expungement pursuant to R.C. 2953.52 et seq.

on September 15, 2020. The trial court ordered an expungement investigation

report for a list of A.G.’s criminal convictions. The state received the report and filed

an opposition to A.G.’s motion for expungement on November 12, 2020, arguing

that A.G. was not an eligible offender pursuant to R.C. 2953.31(A)(1)(a), and thus,

A.G. was not statutorily eligible to have her criminal record sealed.

               The trial court filed a journal entry on November 13, 2020, granting

A.G.’s motion, ordering the record sealed. In its journal entry, the trial court stated

that the “matter came on to be heard” and referenced the motion for expungement.

The trial court stated that it considered the evidence and reasons against granting

the application specified in the state’s objection. The trial court found that A.G. was

an eligible offender under R.C. 2953.31(A). Upon receiving the trial court’s order

and filing an appeal, the state requested a copy of the hearing transcript. The state
learned from the chief court reporter that no hearing related to A.G.’s case was heard

on the aforementioned date.

               Upon learning this information, the state filed a notice of

unavailability of transcripts and this court, sua sponte, instructed the state to file an

amended praecipe. In response, the state filed a notice of appellant’s intention to

file a statement of evidence or proceedings in lieu of a transcript under App.R. 9(C).

A.G. did not file an objection. On March 1, 2021, the trial court approved the

App.R. 9(C) statement.

               The state filed this appeal assigning one error for our review:

      The trial court erred in granting A.G.’s application to seal her criminal
      record because she was not an eligible offender as defined by
      R.C. 2953.31(A)(1).

II.   Expungement and Eligible Offender

      A.     Standard of Review

               “An appellate court generally reviews a trial court’s disposition of an

application to seal a record of conviction under an abuse of discretion standard.”

State v. M.E., 8th Dist. Cuyahoga No. 106298, 2018-Ohio-4715, ¶ 6, citing State v.

Black, 10th Dist. Franklin No. 14AP-338, 2014-Ohio-4827, ¶ 6.              An abuse of

discretion occurs where the trial court’s decision is arbitrary, unreasonable, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).

               “However, whether an applicant is considered an eligible offender is

an issue of law for a reviewing court to decide de novo.” State v. D.D.G., 2019-Ohio-
4982, 136 N.E.3d 1271, ¶ 13 (8th Dist.), citing M.E. at ¶ 7. While “expungement is a

state-created act of grace and ‘is a privilege, not a right,’ M.E. at ¶ 7, quoting State v.

Simon, 87 Ohio St.3d 531, 533, 721 N.E.2d 1041 (2000), a trial court may only grant

expungement when an applicant meets all of the statutory requirements. State v.

Hamilton, 75 Ohio St.3d 636, 640, 665 N.E.2d 669 (1996).” Id., quoting State v.

Williamson, 10th Dist. Franklin No. 12AP-340, 2012-Ohio-5384, ¶ 10.

“R.C. 2953.32 governs the sealing of a record of conviction for ‘eligible offenders.’”

Id.

       B.    Law and Analysis

               The state argues that the trial court erred when it granted A.G.’s

motion for expungement of record of criminal conviction because A.G. is not an

eligible offender under R.C. 2953.31(A)(1). Former R.C. 2953.31(A)(1)2 states that

an eligible offender means either:

       (a) Anyone who has been convicted of one or more offenses, but not
       more than five felonies, in this state or any other jurisdiction, if all of
       the offenses in this state are felonies of the fourth or fifth degree or
       misdemeanors and none of those offenses are an offense of violence
       or a felony sex offense and all of the offenses in another jurisdiction,
       if committed in this state, would be felonies of the fourth or fifth
       degree or misdemeanors and none of those offenses would be an
       offense of violence or a felony sex offense;

        (b) Anyone who has been convicted of an offense in this state or any
       other jurisdiction, to whom division (A)(1)(a) of this section does not
       apply, and who has not more than one felony conviction, not more
       than two misdemeanor convictions, or not more than one felony
       conviction and one misdemeanor conviction in this state or any other

      2  On April 21, 2021, pertinent to this appeal, the legislature changed “not more
than two misdemeanor convictions” to “not more than four misdemeanor convictions.”
The version quoted above was in effect at the time of the decision at issue in this appeal.
      jurisdiction. When two or more convictions result from or are
      connected with the same act or result from offenses committed at the
      same time, they shall be counted as one conviction. When two or three
      convictions result from the same indictment, information, or
      complaint, from the same plea of guilty, or from the same official
      proceeding, and result from related criminal acts that were committed
      within a three-month period but do not result from the same act or
      from offenses committed at the same time, they shall be counted as
      one conviction, provided that a court may decide as provided in
      division (C)(1)(a) of section 2953.32 of the Revised Code that it is not
      in the public interest for the two or three convictions to be counted as
      one conviction.

               The state presents three issues for this court to consider: (1) A.G.’s

conviction for misdemeanor assault is an offense of violence, (2) A.G.’s conviction

for attempted intimidation is an offense of violence, and (3) A.G. has more than four

misdemeanors, which all make A.G. an ineligible offender. The state’s first issue is

that A.G. is not an eligible offender because A.G. has been convicted of assault, which

is an offense of violence.

               Sealing of a record involves several statutes. R.C. 2953.31 begins by

stating, “As used in sections 2953.31 to 2953.36 of the Revised Code * * *.”

Reviewing the facts of the instant case and recognizing that assault is an offense of

violence, we then review R.C. 2953.36 for exceptions to sealing of record

convictions. The version of R.C. 2953.36(A)(3) in effect when A.G. sought to seal

her record states

      “[e]xcept as otherwise provided in division (B) of this section, sections
      2953.31 to 2953.35 * * * do not apply to any of the following:”

      Convictions of an offense of violence when the offense is a
      misdemeanor of the first degree or a felony and when the offense is
      not a violation of section 2917.03 of the Revised Code and is not a
       violation of section 2903.13, 2917.01, or 2917.31 of the Revised Code
       that is a misdemeanor of the first degree.

               A.G. was convicted of violating R.C. 2903.13, a first-degree

misdemeanor assault.       However, this misdemeanor assault is excluded and

therefore does not affect A.G.’s ability to seal her record as it pertains to this offense

of violence.

       R.C. 2953.36 precludes from sealing, inter alia, “[c]onvictions of an
       offense of violence when the offense is a misdemeanor of the first
       degree or a felony and when the offense is not a violation of section
       2917.03 of the Revised Code and is not a violation of section 2903.13,
       2917.01 or 2917.31 of the Revised Code that is a misdemeanor of the
       first degree.”

State v. Klempay, 7th Dist. Mahoning No. 10 MA 129, 2011-Ohio-2643, ¶ 10, quoting

R.C. 2953.36(C).3

               Misdemeanor       assault   is   an    offense   of   violence    because

R.C. 2901.01(A)(9) provides that an offense of violence includes violations of R.C.

2903.13.

       Thus, if R.C. 2953.36(C) had precluded “[c]onvictions of an offense of
       violence when the offense is a misdemeanor of the first degree or a
       felony,” and nothing more, then certainly all assault convictions under
       R.C. 2903.13 would be precluded from expungement. However, the
       statute contains four exceptions from this prohibition from
       expungement, one of which is first-degree misdemeanor violations of
       R.C. 2903.13.

Id. at ¶ 11.




       3  Former R.C. 2953.36(C) was codified at R.C. 2953.36(A)(3) at the time pertinent
to this appeal.
              Furthermore, “subsection (C) then conjunctively excepts four specific

violent offenses from the general preclusion: riot (R.C. 2917.03), and misdemeanor

violations of assault (R.C. 2903.13), inciting violence (R.C. 2917.01) and inducing

panic (R.C. 2917.31).” Euclid v. El-Zant, 143 Ohio App.3d 545, 547, 758 N.E.2d 700

(8th Dist.2001).   “After analyzing R.C. 2953.36(C), we have concluded that a

misdemeanor assault conviction is eligible for expungement consideration by the

trial court because it is one of the specifically excluded offenses excepted from the

application of subsection (C).” Klempay at ¶ 14, citing El-Zant at 547.

      Other courts have followed El-Zant. See Dayton v. P.D., 149 Ohio
      App.3d 684, 778 N.E.2d 648 (2d Dist. 2002): “We agree with the
      reasoning of the Eighth Appellate District in Euclid v. El-Zant, supra,
      that expungement is not precluded when the applicant is a first
      offender and the applicant’s conviction is a first degree misdemeanor
      assault.” Id. at ¶ 6. See also State v. Hernandez, 10th Dist. No. 05AP-
      326, 2005-Ohio-6101, ¶ 7-8 (agreeing with reasoning in El-Zant,
      holding that appellant’s felony assault conviction was not a listed
      exception and therefore ineligible for expungement); State v. Ventura,
      12th Dist. No. CA2005-03-079, 2005-Ohio-5048, ¶ 10-12 (agreeing
      with reasoning in El-Zant, holding that appellant’s felony assault on a
      police officer conviction was not a listed exception and therefore
      ineligible for expungement).

Klempay at ¶ 15.

              Clarifying our decision on this point, we agree that R.C. 2953.36 does

not render misdemeanor assault nonviolent, but rather applies an exception to the

general rule that a defendant is automatically not an eligible offender if they have

been convicted of misdemeanor assault.
               The state argued that A.G. is an ineligible offender because A.G. has a

conviction for misdemeanor assault. We find that the state’s argument on this issue

is misplaced and therefore without merit.

               The state’s second issue is that A.G. is not an eligible offender because

A.G. was convicted of attempted intimidation, in violation of R.C. 2921.04, which is

an offense of violence. “The term ‘offense of violence’ is not defined in the specific

code sections governing expungement, R.C. 2953.31 to 2953.36.” State v. R.M., 8th

Dist. Cuyahoga No. 104327, 2017-Ohio-7396, ¶ 8. However, “[a]n ‘offense of

violence’ is defined in R.C. 2901.01, the statute providing various terms for use in

the Ohio Revised Code.” Id. R.C. 2901.01(A)(9)(a) states that an “offense of

violence” is a violation of R.C. 2921.04, and R.C. 2901.01(A)(9)(d) states that an

offense of violence is “[a] conspiracy or attempt to commit, or complicity in

committing, any offense under division (A)(9)(a), (b), or (c) of this section.”

Therefore, attempted intimidation is an offense of violence not included in the

R.C. 2953.36 list of exceptions.

               We find that the state’s second issue has merit. A.G. was convicted of

an offense of violence as defined in R.C. 2901.01(A)(9)(a) and is therefore

determined to be an ineligible offender.           “The Ohio Supreme Court has

unambiguously concluded that ‘R.C. 2953.36 precludes the sealing of records of

certain convictions; thus, an offender seeking to have sealed the records of

conviction for an offense listed in R.C. 2953.36 is an ineligible offender’ irrespective
of R.C. 2953.31.” State v. A.H., 8th Dist. Cuyahoga No. 108205, 2019-Ohio-5120,

¶ 7. “If R.C. 2953.36 precludes an offender from applying sections 2953.31 through

2953.35 to the particular convictions at issue, then the offender is an ‘ineligible

offender.’” Id., citing State v. V.M.D., 148 Ohio St.3d 450, 2016-Ohio-8090, 71

N.E.3d 274, ¶ 15.

               A.G.’s conviction for attempted intimidation precludes A.G. from

being deemed an eligible offender under R.C. 2953.31(A)(1)(a). The state’s third

issue is that the number of A.G.’s misdemeanor offenses bars A.G. from being an

eligible offender under R.C. 2953.31(A)(1)(b). A.G. has been convicted of five

misdemeanors, and the statute in effect when she sought to have her record sealed

states that anyone convicted of more than two misdemeanors is not an eligible

offender. Therefore, A.G. is not an eligible offender under the statute.

               A.G. argues that this court should instruct the trial court to conduct a

hearing on the issue because we do not have the benefit of a written transcription of

any hearing. However, “a trial court does not need to hold a hearing when an

offender is not eligible as a matter of law and that ineligibility can be established by

proof or documentation included in the record.” D.D.G., 2019-Ohio-4982, 136

N.E.3d 1271, ¶ 25 (8th Dist.).

               A.G. is statutorily ineligible to have her criminal record sealed,

because as explained, an attempted intimidation conviction is an offense of violence

that precludes her from being an eligible offender and A.G. has more than two
misdemeanor convictions; therefore, a hearing is not required. “A hearing is not

required under these circumstances for three reasons: (1) R.C. 2953.32(B)’s plain

language does not require a trial court to ‘hold’ a hearing, (2) other appellate districts

have recognized that a hearing is not necessary when an offender is not eligible for

sealing as a matter of law, and (3) judicial economy.” Id.

               Therefore, the state’s sole assignment of error is sustained.

               Judgment reversed and remanded.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



___________________________
ANITA LASTER MAYS, JUDGE

MARY J. BOYLE, A.J., and
LISA B. FORBES, J., CONCUR